PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of the 19th day of
January, 2006, by and between AMERICA FIRST APARTMENT INVESTORS, INC., a
Maryland corporation (“Purchaser”), having an office at 101 East 52nd Street,
25th Floor, New York, New York 10022, and RETIREMENT CENTERS CORPORATION, a
Delaware corporation (“Seller”), having an office at 350 Park Avenue, 21st
Floor, New York, New York 10022.

RECITALS

A. Seller heretofore entered into that certain Operating Agreement of Greenhouse
Holding, L.L.C., dated December 9, 1999 (the “Operating Agreement”), regarding
Seller’s rights, interests and obligations with respect to Greenhouse Holding,
L.L.C., a Nebraska limited liability company (“Greenhouse”). Seller owns one
hundred percent (100%) of the “Membership Interests” (as hereinafter defined) in
Greenhouse.

B. Greenhouse owns the improved real property commonly known as The Greenhouse,
located in Omaha, Nebraska, as more particularly described on Exhibit A attached
hereto and made a part hereof, and the leasehold interest in an adjacent parking
garage encompassing approximately one hundred fifty (150) spaces, as more
particularly described on Exhibit A-1 attached hereto and made a part hereof
(collectively, the “Property”).

C. Purchaser desires to purchase from Seller all of Seller’s Membership
Interests in and to Greenhouse, and thereby become the sole member in
Greenhouse, and Seller desires to convey to Purchaser all of Seller’s Membership
Interests in and to Greenhouse, subject to and in accordance with the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Purchaser and Seller hereby
agree as follows:

AGREEMENT

1. Definitions.

(a) The following capitalized terms shall have the following meanings herein:

Closing. “Closing” shall mean the consummation of the transactions contemplated
by this Agreement, which Closing shall occur on or before January 31, 2006, TIME
BEING OF THE ESSENCE. The Closing shall occur by mail at the offices of Gibson,
Dunn & Crutcher LLP, 200 Park Avenue, 48th Floor, New York, New York 10166.

Closing Date. “Closing Date” shall mean the date upon which the Closing shall
occur.

Earnest Money. “Earnest Money” shall mean the amount of Five Hundred Thousand
Dollars ($500,000), deposited simultaneously with Purchaser’s execution of this
Agreement by wire transfer of immediately available funds, by Purchaser into an
interest-bearing escrow account with Chicago Title Insurance Company, having an
address at 830 East Main Street, Richmond, Virginia 23219 (the “Title Company”).
If Purchaser fails to deliver the Earnest Money, then, in any such event, this
Agreement shall be null and void.

The Title Company shall deposit the Earnest Money in an interest-bearing account
maintained at Bank of America, N.A.. To facilitate the timely deposit of such
funds, Purchaser hereby represents and warrants to Seller and the Title Company
that Purchaser’s federal taxpayer identification number is 47-0858301. Seller
and Purchaser will promptly execute such documentation as the Title Company may
reasonably require to enable the Title Company to comply with the deposit
instructions set forth herein.

If the transaction contemplated by this Agreement is consummated in accordance
with the terms and provisions hereof, the Earnest Money shall be credited
against the Purchase Price and paid to Seller at Closing. If the transaction is
not so consummated, the Earnest Money shall be held and delivered by the Title
Company as hereinafter provided.

Existing Lender. “Existing Lender” shall mean Deutsche Bank Berkshire Mortgage,
as successor-in-interest to Patrician Financial Company Limited Partnership.

Existing Loan. “Existing Loan” shall mean that certain mortgage loan in the
original principal amount of $6,400,000, from Existing Lender to Greenhouse, as
evidenced and secured by the Existing Loan Documents.

Existing Loan Documents. “Existing Loan Documents” shall mean, collectively,
that certain Multifamily Note, dated as of January 10, 2000, executed by
Greenhouse in the original principal amount of Six Million Four Hundred Thousand
Dollars ($6,400,000), that certain Multifamily Deed of Trust, Assignment of
Rents and Security Agreement, dated as of January 10, 2000, granted by
Greenhouse, that certain Replacement Reserve and Security Agreement, dated as of
January 10, 2000, and all other instruments, documents and agreements evidencing
and/or securing the Existing Loan.

Inspection Period. “Inspection Period” shall mean the period commencing on
December 22, 2005 and ending at 7:00 P.M. (New York time) on January 17, 2006
(the “Inspection Period Expiration Date”).

Letter of Intent. “Letter of Intent” shall mean that certain letter, dated
December 22, 2005, from Purchaser to Seller regarding the transactions
contemplated by this Agreement.

Liabilities. “Liabilities” shall mean any and all claims, losses, liabilities,
damages, obligations, fines, penalties, suits, actions, proceedings, costs or
expenses of any nature whatsoever (including, without limitation, reasonable
attorneys’ fees and expenses and court costs), whether now known or unknown,
asserted or unasserted, accrued or unaccrued, liquidated or unliquidated or due
or to become due, including, without limitation, any liabilities in respect of
any applicable laws.

Membership Interests. “Membership Interests” shall mean, with respect to any
member, all right, title and interest of such member in and to Greenhouse at
such time, including, without limitation, all right, title and interest in and
to the Operating Agreement, any and all rights to receive any participation,
allocation or distribution, any and all voting rights, and any and all other
benefits to which such member may be entitled pursuant to the Operating
Agreement, together with the obligations of such member to comply with the terms
and provisions of the Operating Agreement.

Purchase Price. “Purchase Price” shall mean the amount of FIFTEEN MILLION TWO
HUNDRED THOUSAND AND 00/100 Dollars ($15,200,000.00) in confirmed immediately
available funds.

(b) Capitalized terms used but not defined herein and defined in the Operating
Agreement shall have the meanings ascribed to such terms in the Operating
Agreement.

2. Assignment of Membership Interest.

Subject to and in accordance with the terms and conditions set forth in this
Agreement, at the Closing, Seller shall transfer and assign to Purchaser all of
Seller’s Membership Interests in and to Greenhouse, and Purchaser shall accept
such conveyance from Seller pursuant to the Assignment and Assumption Agreement
in the form attached hereto and made a part hereof as Exhibit B (the
“Assignment”).

3. Inspection Period.

(a) Purchaser acknowledges receipt of the information required to be delivered
by Seller to Purchaser, to the extent same was in the possession of Seller,
pursuant to the terms of Section 3 of the Letter of Intent.

(b) During the Inspection Period, subject to the conditions below, Purchaser and
its employees, agents, contractors and consultants (collectively, the
“Inspecting Parties” and, individually, an “Inspecting Party”) shall have the
right to conduct such inspections of the Property (including, without
limitation, to undertake engineering and environmental assessments), to review
such records of Seller with respect to the Property and the Membership Interests
and to make such inquiries of the tenants of the Property as Purchaser shall
deem reasonably necessary. Subject to the conditions below, the Inspecting
Parties shall have the right of access to the Property during normal business
hours in order to perform such inspections and/or investigations, and the
Inspecting Parties shall have the right to conduct interviews with RDG, a
commercial tenant at the Property.

(c) The Inspecting Parties’ rights of access and inspection are subject to the
following:

(i) Purchaser shall provide Seller with (x) prior notice (which may be oral,
electronic or telephonic) before Purchaser enters the Property for the purposes
of conducting due diligence, and (y) at least one (1) business day’s prior
notice (which may be oral, electronic or telephonic) in the event that Purchaser
wishes to have a third-party consultant enter the Property. Seller’s property
manager or other designee shall have the right to accompany any Inspecting Party
or any third-party consultants at the Property and the right to be present
during all inspections, investigations and tests;

(ii) Neither any Inspecting Party nor any third-party consultants engaged by
Purchaser shall disturb any of the tenants at the Property or interfere with
such tenants’ use of the Property, except as approved and coordinated by the
Seller’s property manager and as agreed to by the tenant(s) in question;

(iii) Purchaser and any Inspecting Party shall maintain comprehensive general
liability (occurrence) insurance in the amount of $1,000,000 per occurrence and
$2,000,000 combined single limit for injury to or death of one or more persons
and for damage to tangible property (including loss of use), naming Seller as an
additional insured. Purchaser shall deliver to Seller a certificate of insurance
verifying such coverage prior to any Inspecting Party’s entry on the Property
for the purpose of conducting inspections;

(iv) Purchaser shall not permit any liens, charges or other encumbrances
whatsoever to attach to the Property by reason of any Inspecting Party ‘s
exercise of its rights under this Section 3;

(v) Purchaser shall restore the Property to the condition it was in prior to any
access, inspections or tests;

(vi) All inspections and investigations shall be performed in compliance with
all applicable laws, rules and regulations;

(vii) Purchaser shall not undertake any physically invasive tests (other than,
subject to the further terms of this clause (vii), sampling of possible
asbestos-containing materials and lead paint) without Seller’s prior written
consent in each instance, which consent may be withheld, delayed or conditioned
in Seller’s sole and absolute discretion. In connection with Purchaser’s
sampling of possible asbestos-containing materials and lead paint, Seller hereby
acknowledges receipt and approval of Purchaser’s proposed scope of work for such
sampling; and

(viii) Purchaser shall indemnify, defend and hold harmless Seller and Seller’s
affiliates from and against any and all claims, demands, losses, costs, damages,
expenses or Liabilities (including but not limited to personal injury or
property damage claims and mechanic’s or other liens), including reasonable
attorneys’ fees, caused by or incurred in connection with Purchaser’s or its
employees’, representatives’, third-party consultants’ or agents’ inspection of
the Property or any part thereof, with the exception of claims arising as a
result of the willful misconduct or gross negligence of Seller. This
indemnification obligation shall survive the Closing or the termination of the
Agreement.

(d) On or before the Inspection Period Expiration Date, Purchaser shall have the
right to notify Seller in writing as to whether Purchaser desires to terminate
this Agreement in Purchaser’s sole and absolute discretion for any reason
whatsoever or no reason. If Purchaser elects to terminate this Agreement, then,
in any such event, Purchaser shall deliver of written notice to Seller on or
before the Inspection Period Expiration Date, whereupon this Agreement shall
terminate except for those provisions of this Agreement which expressly survive
such termination. If Purchaser fails to deliver a written notice of termination
on or before the Inspection Period Expiration Date, then, in any such event,
such failure shall be deemed an election by Purchaser not to terminate this
Agreement pursuant to this Section 3(d). Upon Purchaser’s termination of this
Agreement in accordance with the provisions of this Section 3(d), the Title
Company shall immediately return to Purchaser the Initial Deposit and any
accrued interest thereon. If Purchaser so terminates the Agreement, then upon
Seller’s reimbursing Purchaser for one-half of the actual and demonstrated out
of pocket cost thereof, Purchaser shall deliver to Seller all third-party
reports prepared for Purchaser with respect to the Property.

(e) After the Inspection Period Expiration Date, if Purchaser has not terminated
this Agreement pursuant to Section 3(d) above, the Earnest Money shall be
non-refundable except as otherwise provided herein.

4. Conditions Precedent.

(a) The obligation of Seller to consummate the transactions contemplated hereby
is subject to the timely performance and complete satisfaction or written waiver
of each and all of the following conditions on or before the Closing Date:

(i) Purchaser shall have delivered or caused to be delivered the Purchase Price
and all other funds, documents and other items required to be delivered to
Seller hereunder, including, without limitation, the funds, documents and other
items set forth in Section 5 hereof;

(ii) The representations and warranties of Purchaser set forth herein shall be
true, complete and accurate in all material respects;

(iii) Seller shall have obtained all necessary consents or approvals of all
necessary parties to the consummation of the transactions contemplated hereby;
which consents or approvals Seller agrees to request immediately after the full
execution of this Agreement and to use commercially reasonable efforts to obtain
prior to the Closing Date (without any requirement to expend any funds (other
than de minimis amounts) on account of such commercially reasonable efforts);

(iv) No action, suit, proceeding or investigation shall be pending or threatened
before or by any court or governmental authority (x) challenging the
transactions contemplated by this Agreement or otherwise seeking damages, or
(y) seeking to restrain or prevent the carrying out of the transactions
contemplated by this Agreement.

(b) The obligation of Purchaser to consummate the transactions contemplated
hereby is subject to the timely performance and complete satisfaction or written
waiver of each and all of the following conditions on or before the Closing
Date:

(i) Seller shall have delivered or caused to be delivered all documents and
other items required to be delivered to Purchaser hereunder, including, without
limitation, the documents and other items set forth in Section 5 hereof; and

(ii) The representations and warranties of Seller set forth herein shall be
true, complete and accurate in all material respects;

(iii) The receipt of an executed estoppel certificate (the “RDG Estoppel”) from
RDG Schutte Wilscam Birge, Inc. (“RDG”), substantially in the form attached
hereto and made a part hereof as Exhibit C (the “Seller’s Form”) or
substantially in the form required under RDG’s lease, and containing no material
alterations that are unacceptable to Purchaser in its reasonable discretion.
Seller agrees to request the RDG Estoppel in the form attached hereto as Exhibit
C-1 (the “Purchaser’s Form”) immediately upon the full execution of this
Agreement and to use commercially reasonable efforts (without any requirement to
expend any funds (other than de minimis amounts) on account of such commercially
reasonable efforts) to obtain the executed RDG Estoppel in the Purchaser’s Form
at least two (2) business days prior to the Closing Date. However, in the event
RDG delivers the signed RDG Estoppel on or prior to Closing in substantively the
Seller’s Form (rather than in the Purchaser’s Form) or otherwise in the form
required under RDG’s lease and containing no material alterations to Seller’s
Form or the form required under RDG’s lease that are unacceptable to Purchaser
in its reasonable discretion, then, in any such event, the condition set forth
in this clause (iii) shall be deemed satisfied;

(iv) [Intentionally Blank];

(v) Simultaneously with the Closing (and with a portion of the Purchase Price),
Seller shall have prepaid in full the Existing Loan and the Inter-Company Loan
(as hereinafter defined), including all prepayment penalties, premiums, and
accrued interest thereunder; and

(vi) No action, suit, proceeding or investigation shall be pending or threatened
before or by any court or governmental authority (x) challenging the
transactions contemplated by this Agreement or otherwise seeking damages, or
(y) seeking to restrain or prevent the carrying out of the transactions
contemplated by this Agreement.

5. Deliveries.

(a) Deliveries by Purchaser. On or prior to the Closing Date, Purchaser shall
deliver or cause to be delivered to Seller the following funds, documents and
items, all in the form required by this Agreement or otherwise in form, scope
and substance reasonably satisfactory to Purchaser and Seller:

(i) Purchase Price. The Purchase Price in immediately available funds pursuant
to the wire instructions attached hereto as Exhibit D.

(ii) Assignment. The Assignment, duly executed by Purchaser.

(iii) Resolutions, Etc. All appropriate resolutions, consents or approvals,
including from any third parties, if necessary, authorizing Purchaser to
consummate the transactions contemplated in this Agreement.

(iv) Release. The Release, duly executed by Greenhouse and the property manager
of the Property in the form attached hereto and made a part hereof as Exhibit E.

(v) Title Affidavit. Purchaser shall direct the property manager to execute and
deliver the title affidavit in the form of Exhibit G (the “Title Affidavit”).

(vi) Other Documents. Such other documents or instruments reasonably required by
Seller or its counsel to consummate or further effectuate the transactions
contemplated in this Agreement.

(b) Deliveries by Seller. On or prior to the Closing Date, Seller shall deliver
or cause to be delivered to Purchaser the following documents and items, all in
the form required by this Agreement or otherwise in form, scope and substance
reasonably satisfactory to Purchaser and Seller:

(i) Assignment. The Assignment, duly executed by Seller.

(ii) Resolutions, Etc.. All appropriate resolutions, consents or approvals, if
any, authorizing Seller to consummate the transactions contemplated in this
Agreement.

(iii) FIRPTA. A certificate meeting the requirements of Section 1445 of the
Internal Revenue Code of 1986, stating that Seller is not a “foreign seller.”

(iv) Title Affidavits. The Title Affidavit, executed by Seller on behalf of
Greenhouse, and the affidavit in the form of Exhibit G-1, executed by Seller.

(v) Other Documents. Such other bills of sale and other documents or instruments
reasonably and customarily required by Purchaser or its counsel or the Title
Company (without recourse or liability whatsoever to Seller) to consummate or
further effectuate the transactions contemplated in this Agreement.

6. Representations, Warranties and Covenants.

(a) Purchaser’s Representations, Warranties and Covenants. Purchaser hereby
makes the following representations and warranties to Seller, and hereby
covenants with and for the benefit of Seller as follows:

(i) Purchaser is a duly organized and validly existing Maryland corporation,
which has elected to be treated as a real estate investment trust for federal
income tax purposes. Purchaser has all requisite power and authority to conduct
its business and enter into and consummate the transactions contemplated by this
Agreement and the Assignment.

(ii) Purchaser does not require the consent, waiver, approval or authorization
of any third party to execute, deliver, or perform its obligations under this
Agreement or any document, instrument or agreement contemplated hereby, except
any of the foregoing that shall have already been satisfied as of the Closing
Date.

(iii) This Agreement, the Assignment and every other document delivered by
Purchaser pursuant to this Agreement will, upon execution and delivery, have
been duly authorized, executed and delivered by Purchaser and constitute legal,
valid and binding obligations, enforceable against Purchaser in accordance with
their respective terms.

(iv) No representations of any kind (whether oral or written, express or
implied) have been made by Seller to Purchaser with respect to the transactions
contemplated hereby, except as specifically provided in Section 6(b) hereof, and
Purchaser is entering into this Agreement and acquiring Seller’s Membership
Interests solely in reliance on Purchaser’s own investigations and evaluation
thereof.

(v) Purchaser has not relied on Seller or Seller’s counsel for any legal, tax or
accounting advice.

(b) Seller’s Representations, Warranties and Covenants. Seller hereby makes the
following representations and warranties to Purchaser, and hereby covenants with
and for the benefit of Purchaser as follows:

(i) To Seller’s knowledge, Seller is a duly organized and validly existing
Delaware corporation. Seller has all requisite power and authority to conduct
its business and enter into and consummate the transactions contemplated by this
Agreement and the Assignment.

(ii) Seller does not require the consent, waiver, approval or authorization of
any third party to execute, deliver, or perform its obligations under this
Agreement or any document, instrument or agreement contemplated hereby, except
any of the foregoing that shall have already been satisfied as of the Closing
Date.

(iii) This Agreement, the Assignment and every and other document delivered by
Seller pursuant to this Agreement will, upon execution and delivery, have been
duly authorized, executed and delivered by Seller and constitute legal, valid
and binding obligations, enforceable against Seller in accordance with their
respective terms.

(iv) To Seller’s knowledge, Seller owns one hundred percent (100%) of the
Membership Interests in and to Greenhouse, Seller has not heretofore assigned or
transferred such Membership Interests, and there are no charges, liens or other
encumbrances upon such Membership Interests other than a loan from MFA Mortgage
Investments, Inc. to Greenhouse in the amount of $400,000.00 (the "Inter-Company
Loan”), the Existing Loan Documents, the Permitted Encumbrances and the
Operating Agreement.

(v) To Seller’s knowledge, attached hereto as Exhibit F is a true, correct and
complete copy of the Operating Agreement and all amendments thereto, executed
and delivered by Seller (the “Greenhouse Operating Agreement”).

(vi) Neither Seller nor Greenhouse has (i) made a general assignment for the
benefit of creditors; (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by their respective creditors;
(iii) suffered the appointment of a receiver to take possession of all or
substantially all of their respective assets; or (iv) suffered the attachment or
other judicial seizure of all, or substantially all, of their respective assets.

(vii) To Seller’s knowledge, there is no litigation, action, suit or proceeding
pending or threatened against Seller, Greenhouse or the Property which would
have a materially adverse effect or result in a material Liability to Purchaser,
Greenhouse or the Property following the Closing.

(viii) To Seller’s knowledge, none of (i) the current officers of Seller (which
shall mean and be limited to Stewart Zimmerman, Teresa Covello and Shira Finkel)
or (ii) the current officers of Greenhouse (which shall mean and be limited to
Stewart Zimmerman, Teresa Covello and Shira Finkel) has, on behalf of
Greenhouse, entered into any material written contract that will bind Greenhouse
after the Closing, except as otherwise known by, disclosed to or recommended by
the property manager for the Property or any of its affiliates (including,
without limitation, Purchaser and its affiliates).

(ix) Seller has not relied on Purchaser or Purchaser’s counsel for any legal,
tax or accounting advice.

(c) When used in this Agreement or in any certificate or other document
delivered pursuant hereto, the phrase “to Seller’s knowledge,” or derivations
thereof shall be construed to mean the current, actual knowledge of Stewart
Zimmerman, Shira Finkel and/or William Gorin, without any obligation to make
investigation or inquiry regarding the Membership Interests or the Property, and
without obligation to make any investigation of the files, documents or studies
in the possession of other persons, and shall not include any knowledge which
may be imputed to Seller or of any other person. Purchaser acknowledges that the
individuals named above are named solely for the purpose of defining and
narrowing the scope of Seller’s knowledge and not for the purpose of imposing
any liability on or creating any duties running from such individuals to
Purchaser. Purchaser covenants that it will bring no action of any kind against
such individuals, related to or arising out of these representations and
warranties.

(d) (i) The representations and warranties made by Seller in this Agreement
shall be effective as of the date hereof, and shall be true and correct in all
material respects as of the Closing Date; provided, however, that any claim
arising by reason of a claimed breach of such representations and warranties
must be filed in a court of competent jurisdiction on or before the date which
is six (6) months from the Closing Date. Notwithstanding the foregoing, if,
prior to the Closing, Purchaser obtains knowledge that any representation or
warranty of Seller is inaccurate and Purchaser nonetheless proceeds with the
Closing, Seller shall have no liability for any such matter regarding which
Purchaser had actual knowledge prior to Closing.

(ii) Subject to the terms of this Agreement (including, without limitation, the
limitations set forth in clause (i) above and the further terms of this
sentence) Seller hereby agrees to indemnify, defend and hold harmless Purchaser
from and against any and all Liabilities imposed upon or asserted against
Purchaser, arising out of or relating in any manner to the breach by Seller of
Seller’s representations and warranties contained in Section 6(b) above;
provided, however, that notwithstanding any other provision of this Agreement,
any agreement or other instrument contemplated by this Agreement, or any rights
which Purchaser might otherwise have at law, equity, or by statute, whether
based on contract or some other claim, in no event will Seller’s liability to
Purchaser under this Agreement exceed $500,000.00 in the aggregate; provided,
however, further that if a breach of any of the representations and warranties
set forth in clause (b) above is based on fraud or intentional misrepresentation
of Seller, then, in such event such $500,000 limitation shall not apply. Without
limiting the generality of the foregoing, the officers, directors, shareholders,
employees, agents or affiliates of Seller will not in any manner be personally
or individually liable for the obligations of Seller hereunder or for any claims
related to this Agreement, any agreement or other instrument contemplated by
this Agreement, the Membership Interests, or the Property. The terms of this
clause (d)(ii) shall survive the Closing.

(e) Purchaser is fully familiar with the business, operation and management of
the assets of Greenhouse and the state of title to and the present physical and
financial condition of the Property and the state of repair of the Property.
Except for the representations and warranties set forth in clause (b) above or
elsewhere expressly set forth in this Agreement, at the Closing, Purchaser shall
accept the Property, the assets and Liabilities of Greenhouse and the Membership
Interests “AS IS”, “WHERE IS” and “WITH ALL FAULTS” (whether latent, patent or
detectable or not) on the Closing Date. Purchaser acknowledges and agrees that,
except as expressly set forth in this Agreement and the Assignment, neither
Seller nor any of its direct or indirect principals, officers, directors,
shareholders, joint venturers, partners or affiliates, nor any of its employees,
agents, brokers and representatives (collectively, “Seller’s Representatives”)
nor any other person, has made any representation, warranty, promise or
covenant, express or implied, with respect to the Property, the Membership
Interests and the assets and Liabilities of Greenhouse, the fitness,
merchantability, suitability or adequacy of the Property for any particular
purpose, any environmental condition at or with respect to the Property, the
compliance or non-compliance of the Property or any tenant-occupied space under
the provisions of the ADA, the site or physical conditions applicable to or with
respect to the Property, the zoning regulations or other governmental
requirements applicable to or with respect to the Property, or any other matters
whatsoever affecting the title, use, enjoyment, occupancy, operation,
management, leasing, ownership or condition to, of or with respect to such, or
any part thereof. The terms of this clause (e) shall survive the Closing.

(f) Seller and its direct and indirect partners, shareholders, officers,
directors, agents, employees, property manager, controlling persons and
affiliates (individually a “Seller Party” and collectively the “Seller Parties”)
are hereby released from all responsibility and liability regarding the
condition (including the presence in the soil, air, structures and surface and
subsurface waters, of materials or substances that have been or may in the
future be determined to be toxic, hazardous, undesirable or subject to
regulation and that may need to be specially treated, handled and/or removed
from the Property under current or future federal, state and local laws,
regulations or guidelines), valuation, salability or utility of the Property,
the assets and Liabilities of Greenhouse, or the Membership Interests, or their
suitability for any purpose whatsoever. Without limitation, Purchaser
specifically releases Seller from any claims it may have against Seller now or
in the future under the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq., as amended; the Resource Conservation
and Recovery Act, 42 U.S.C. §§ 6901 et seq., as amended; any other analogous
state or federal statute; and common law arising from the environmental
conditions of the Property or the presence of Hazardous Materials, solid wastes,
or any other pollutants or contamination the Property. The terms of this clause
(f) shall survive the Closing.

7. Closing Costs; Prorations.

(a) Purchaser and Seller shall each pay one-half of the following: (i) the
actual title insurance premium for Purchaser’s title insurance policy with
respect to the Property (or, alternately, the cost of endorsements to the
Greenhouse’s existing title insurance policy in order to bring forward the
effective date of the policy to the Closing Date and to increase the amount of
coverage to the amount of the Purchase Price), in either event Seller’s portion
shall not exceed $7,000 in the aggregate; (ii) the actual cost of the survey of
the Property, (Seller’s portion shall not exceed $550 in the aggregate); and
(iii) the escrow costs. All recording fees that are incurred or payable as a
result of the transactions contemplated by this Agreement shall be paid by
Purchaser.

(b) Each party shall bear the expense of its own counsel.

(c) (i) All rentals, revenues and other income generated by the Property and all
utilities, real estate taxes, maintenance charges and other operating expenses
incurred in connection with the ownership, management and operation of the
Property shall be paid or shall be prorated between Seller and Purchaser in
accordance with the provisions set forth below. For purposes of such prorations
and adjustments, Purchaser shall be deemed to own the Property and therefore be
entitled to any revenues and be responsible for any expenses from and after the
Closing Date. Any apportionments and prorations which are not expressly provided
for below shall be made in accordance with the customary practice in the area in
which the Property is located. Seller and Purchaser shall prepare a schedule of
adjustments at least three (3) business days prior to the Closing Date and shall
be part of the settlement statement for the transaction (the “Closing
Statement”). Any net adjustment in favor of Purchaser shall be credited against
the Purchase Price at the Closing. Any net adjustment in favor of Seller shall
be paid in cash at the Closing by Purchaser to Seller. A copy of the Closing
Statement agreed upon by Seller and Purchaser shall be executed and delivered by
Seller and Purchaser at the Closing.

(I) Monthly rents (including fixed and additional rent) and other amounts
(including, without limitation, common area maintenance adjustments,
escalations, recoveries or other similar items) actually received for the month
in which the Closing occurs shall be prorated on a cash basis based upon the
actual number of days in the month during which the Closing occurs. If as of the
Closing Date there are rents or other amounts owed by tenants for the month in
which the Closing occurs, then the first monies received from said tenants shall
be received on account of or in payment of such month’s past due rents or other
amounts and (i) if Purchaser receives said past due amounts, Seller’s pro rata
share (based on the number of days of Seller’s ownership before Closing) thereof
shall be remitted by Purchaser to Seller, and (ii) if Seller receives such past
due amounts, Purchaser’s pro rata share (based on the number of days of
Purchaser’s ownership after Closing) thereof shall be promptly remitted by
Seller to Purchaser. With respect to any arrearages for periods prior to the
month in which the Closing occurs, such arrearages shall not be prorated and
Purchaser shall pay such arrearages to Seller as and when collected from the
monies received from such tenant after first deducting Purchaser’s reasonable
collection expenses and attorneys’ fees. With respect to rents or other amounts
due for any period subsequent to the Closing that may be received by Seller,
Seller shall promptly remit such rents to Purchaser to be prorated in accordance
with the terms of this clause (I). In no event shall Purchaser be required to
evict or sue any tenant in order to collect arrearages owed to Seller.

(II) Ad valorem taxes (real and personal) for the tax year 2005 shall be
prorated and adjusted at Closing as follows: Purchaser shall receive a credit
for the number of days between January 1, 2006 and the Closing Date, based upon
the most recent tax bill issued by the taxing authorities with the applicable
tax rate for the first half of tax year 2005, and Seller shall have no other
responsibility for any ad valorem taxes (real or personal).

(III) Additional rent that is not paid on a monthly basis but that will become
due and payable during the year in which the Closing occurs, including quarterly
or annual payments, reconciliations and so called “rebillings” or “true ups” for
common area maintenance, real estate taxes, insurance and other escalations or
recoveries, shall be prorated at Closing on an accrual basis. If the amounts of
such additional rent cannot be determined as of the Closing Date or have not yet
been billed to tenants, then the proration shall be done on the basis of actual
amounts to the extent available, and otherwise on the basis of a reasonable
estimate by Seller of the amount expected to be due thereon. If proration is
based upon estimates, then a further adjustment shall be made after the Closing
when actual amounts are known.

(IV) All costs, expenses, charges and fees relating to the ownership,
management, operation, maintenance and repair of the Property, including
electricity, gas, water and sewer charges, telephone and other public utilities,
common area maintenance charges, personal property taxes, excise taxes on rent,
business occupational taxes, periodic charges payable under service contracts,
periodic fees payable under licenses for the operation of the Property, and
periodic charges under reciprocal easement agreements, shall be prorated on an
accrual basis as of the Closing Date based upon the actual number of days in the
month during which the Closing occurs. Seller shall request that public utility
services read all of Seller’s utility meters (excluding meters billed directly
to tenants) on the date prior to the date of Closing and all utilities
thereafter used shall be paid for by Purchaser and all utilities theretofore
used shall be paid by Seller.

(V) Seller shall retain all cash tenant security deposits held by Seller or
Greenhouse as of the Closing and the amount thereof shall be credited to the
Purchase Price.

(VI) Purchaser shall pay Seller a sum equal to all outstanding cash utility
deposits, if any, paid by Seller or Greenhouse in connection with the Property
upon delivery by Seller of satisfactory evidence of same and Seller shall assign
all of its rights to those deposits to Purchaser.

(VII) Seller shall (x) be entitled to any and all escrows, reserves, rebates or
other amounts held by or on behalf of, or returned from, the Existing Lender on
account of the Existing Loan, and (y) retain all cash and securities in any and
all accounts or otherwise belonging to Greenhouse (or any such items being held
on behalf of Greenhouse, including, without limitation, any amounts held by the
property manager for the Property) as of the Closing Date, in any case without
credit to Purchaser or apportionment whatsoever.

(VIII) Any post-Closing adjustments shall be made as soon as practicable after
the Closing. Purchaser shall provide an accounting, accompanied by reasonable
documentary evidence of the rents, revenues and expenses in question.

(IX) The provisions of this clause (c) shall survive the Closing Date until the
later of (i) the one (1) year anniversary of the Closing, or (ii) thirty
(30) days after finalizing the common area maintenance charges for the full
calendar year for the lease with RDG and after the settling or fixing of the
assessment or tax rate that becomes effective for the tax period in which the
Closing Date occurs, upon which date Purchaser shall deliver to Seller or Seller
shall deliver to Purchaser, as the case may be, a detailed adjustment
reconciliation (taking into account rents and all other apportioned items (and
any penalties and interest related thereto)) reasonably acceptable to Seller or
Purchaser, as the case may be.

8. Casualty; Condemnation. Seller agrees to give Purchaser prompt notice of any
casualty affecting the Property between the date hereof and the Closing Date or
of any taking or condemnation of all or any portion of the Property.

(a) If prior to the Closing there shall occur:

(i) damage to the Property caused by fire or other casualty which would cost
$500,000 or more to repair or restore, as reasonably determined by Seller (a
“Material Casualty”); or

(ii) the permanent taking or condemnation of all or any portion of the Property
as would materially interfere with the continuing use thereof as an apartment
and office complex of the same size and with the same access and parking rights
as before such taking or condemnation (a “Material Taking”);

then in any such event, Purchaser may at its option terminate this Agreement by
notice to Seller within ten (10) days after Purchaser has received the notice
referred to above or at the Closing, whichever is earlier. If Purchaser does not
elect to terminate this Agreement, then the Closing shall take place as provided
herein without abatement of the Purchase Price, and Seller shall assign to
Purchaser at the Closing without recourse or warranty all interest of Seller in
and to any insurance proceeds (subject to confirmation by Seller that such
assignment will not impair Seller’s insurance policy) or condemnation awards
which may be payable to Seller or Greenhouse on account of any such occurrence
and Purchaser shall receive as a credit against the Purchase Price the amount of
any unpaid deductible applicable to such insurance proceeds (less any portion of
the deductible that has been previously applied to covered losses).

(b) If prior to the Closing there shall occur:

(i) damage to the Property caused by fire or other casualty which is not a
Material Casualty; or

(ii) the taking or condemnation of a portion of the Property which is not a
Material Taking;

then in any such event, Purchaser shall have no right to terminate its
obligations under this Agreement, but there shall be assigned to Purchaser at
Closing all interest of Seller in and to any insurance proceeds or condemnation
awards which may be payable to Seller or Greenhouse on account of any such
occurrence and Purchaser shall receive as a credit against the Purchase Price
the amount of any unpaid deductible applicable to such insurance proceeds (less
any portion of the deductible that has been previously applied to covered
losses).

9. No Third Parties Benefited. This Agreement is made and entered into by
Purchaser and Seller for the benefit of such parties, and no other person or
entity shall have any rights or interest hereunder.

10. Notices and Demands.

(a) All notices, demands, requests, consents and waivers under this Agreement
shall be in writing, shall refer to this Agreement and shall be (i) delivered
personally; (ii) sent by registered or certified mail, postage prepaid, return
receipt requested; (iii) sent by a nationally recognized overnight courier; or
(iv) sent by facsimile, with written confirmation of the successful transmission
of such telecopy, addressed as set forth below. If delivered personally, any
notice shall be deemed to have been given on the first (1st) business day on or
after the date delivered or refused. If mailed, any notice shall be deemed to
have been given on the earlier to occur of the first (1st) business day on or
after the date of delivery or the third (3rd) business day after such notice has
been deposited in the U.S. mail in accordance with this Section 10. If sent by
overnight courier, any notice shall be deemed to have been given on the first
(1st) business day following the date such notice was delivered to or picked up
by the courier. If sent by facsimile, any notice shall be deemed to have been
given upon receipt by the sender of a report that the facsimile was successfully
transmitted to the recipient’s facsimile number listed below. Copies of all
notices shall be given in accordance with the above as follows:

         
If to Purchaser:
  America First Apartment Investors, Inc.
101 East 52nd Street, 25th Floor

New York, New York 10022 Attention: James Egan Facsimile: 212-935-8765 with a
copy to:
  Hunton & Williams LLP

 
  951 East Byrd Street
 
  Richmond, Virginia 23219

 
  Attention: Andrew J. Tapscott

 
  Facsimile: (804) 788-8218

If to Seller:
  Retirement Centers Corporation


         
350 Park Avenue, 21st Floor New York, New York 10022
        Attention: Tim Korth and William Gorin

Facsimile: 212-207-6420 with a copy to:
  Gibson, Dunn & Crutcher LLP


200 Park Avenue, 47th Floor

New York, New York 10166

Attention: David J. Furman, Esq.

Facsimile: (212) 351-4035

(b) Any counsel designated above or any replacement counsel which may be
designated respectively by Purchaser or Seller or such counsel by written notice
to the other party is hereby authorized to give notices hereunder on behalf of
its respective client.

11. Indemnity.

(a) Purchaser shall indemnify, defend and hold harmless Seller and Seller’s past
and present affiliates, and the respective past and present direct and indirect
officers, directors, members, partners, shareholders, agents, and employees of
each and all of the foregoing entities, and its and their respective successors,
heirs, and assigns, and any other person or entity now, previously, or hereafter
affiliated with any or all of the foregoing entities (collectively the “Seller
Indemnitees”) from and against any and all Liabilities of any kind or nature
incurred by, imposed upon or asserted against the Seller Indemnitees or any one
or more of them, arising out of or relating in any manner to (i) any failure by
Purchaser to pay any and all of the costs required to be paid by Purchaser
pursuant to Section 7 above, and/or (ii) any and all activities of Purchaser in
connection with or related to Greenhouse and/or related to the Property.

(b) Notwithstanding anything to the contrary contained in this Agreement or in
the Assignment and notwithstanding any amendment, modification or restatement of
the Operating Agreement, the terms and provisions of Section 21 of the Operating
Agreement shall be deemed remade and incorporated herein, provided, however,
that notwithstanding the above, neither Seller nor any of the Seller Indemnitees
shall have any Liabilities, obligations or be liable for any costs, damages or
other expenses in connection with this Section 11(b) or Section 21 of the
Operating Agreement.

(c) The terms of this Section 11 shall survive the Closing without limitation
other than the applicable statute of limitations.

12. Tax Allocations. The parties acknowledge and agree that (i) tax allocations
by Greenhouse to Seller will be determined as though the tax year of Greenhouse
ended on the Closing Date, and (ii) Greenhouse shall provide Seller with all
required tax information as soon as practicable, and in no event later than the
time that such information is required to be provided to Seller for federal and
state income tax purposes (determined without regard to any extensions other
than extensions to which Seller has consented).

13. Operation of the Property. After the Inspection Period Expiration Date and
prior to the Closing or earlier termination of this Agreement, Seller shall
cause Greenhouse to operate and maintain the Property in substantially the same
manner in which the Property has been operated since the completion of the
improvements thereon (it being understood and agreed that Seller shall have
complied with the terms of this Section 13 by retaining the existing property
manager which is affiliated with Purchaser); provided, however, that Seller
shall have no obligation to make any capital repairs or replacements to or at
the Property or any portion thereof. During such period, Seller shall not enter
into any leases for space in the Property, except in the ordinary course of
business and/or as recommended and/or proposed by the property manager for the
Property, and shall not enter into any other material agreements affecting the
Property without Purchaser’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, unless the same is recommended
and/or proposed by the property manager for the Property. Purchaser acknowledges
and agrees that if it fails to respond to a request by Seller for such consent
within seven (7) days of Seller’s request, Purchaser will be deemed to have
given its consent.

14. Title and Survey.

(a) Purchaser has obtained, at Purchaser’s sole cost and expense, a title report
or certificate of title (the “Title Report”) covering the Property, and has
requested that a duplicate of the Title Report be delivered to Seller’s counsel,
together with legible photocopies (to the extent available) of all instruments
referred to in the Title Report as conditions or exceptions to title to the
Property and to the extent available, a current tax search with respect to the
Property from all applicable taxing authorities.

(b) Seller has delivered to Purchaser a survey (the “Survey”) of the Property
prepared by a surveyor licensed by the state in which the Property is located.
If Purchaser elects to order an update of the Survey (the “Survey Update”), a
copy shall be delivered to Seller’s counsel.

(c) Purchaser shall have until the Inspection Period Expiration Date in which to
notify Seller in writing of any objections Purchaser has to any matters shown or
referred to in the Title Report, the Survey or on the Survey Update, excluding
the Permitted Encumbrances described in subsections (c)(i) through (vi) below.
Any title encumbrances or exceptions which are referred to in the Title Report,
the Survey or on the Survey Update and as to which Purchaser does not object
prior to the Inspection Period Expiration Date shall be “Permitted
Encumbrances”. The following shall be Permitted Encumbrances: (i) “real estate
taxes that are a lien not yet due and payable” (or comparable language), (ii)
“rights of tenants” (or comparable language), (iii) recorded lease documents,
including subordination, nondisturbance and attornment agreements, (iv) matters
created as a result of Purchaser’s or Purchaser’s affiliates’ actions
(including, without limitation, any matter recommended and/or proposed by the
property manager at the Property), (v) if Purchaser does not obtain a Survey
Update, all matters that a current, accurate update of the Survey would show,
(vi) violations appearing of record, and (vii) building and zoning laws,
ordinances and regulations.

(d) In the event Purchaser objects in writing to any matters referred to in the
Title Report, the Survey or on the Survey Update (excluding the Permitted
Encumbrances described in subsections 14(c)(i) through (vi) above) prior to the
Inspection Period Expiration Date, Seller shall have until the Closing (the
“Cure Period”) to satisfy Purchaser’s objections. Seller shall have the right,
but not the obligation, to adjourn the Closing, from time to time, for up to an
aggregate of sixty (60) days after the scheduled Closing Date to attempt to
remove any title matter to which Purchaser has properly objected. In the event
Seller is unable or unwilling to satisfy Purchaser’s objections within the Cure
Period, Purchaser shall have the option to either (a) waive Purchaser’s
objections and purchase the Property as otherwise contemplated in this
Agreement, without any adjustment in the Purchase Price, in which event such
waived objections shall become Permitted Encumbrances, or (b) terminate this
Agreement by written notice to Seller, in which event the Earnest Money shall be
returned to Purchaser. Seller shall have no obligation to cure any objection
raised by Purchaser prior to the Inspection Period Expiration Date and may elect
to notify Purchaser at any time during the Cure Period that it is unable or
unwilling to satisfy any of Purchaser’s objections; provided, however, that
Seller shall discharge and release of record at Seller’s sole cost and expense
at or prior to Closing: (A) any mortgage securing the Existing Loan which Seller
shall cause to be paid off at Closing, (B) liens, exceptions or encumbrances
which are voluntarily created by Seller after the date hereof without
Purchaser’s prior written consent, other than trade payables and other ordinary
course Liabilities, and (C) mechanics liens arising from work done by or on
behalf of Seller (i.e. not by tenants or other third parties), other than trade
payables and other ordinary course Liabilities. Any new exceptions listed on any
revised or updated Title Report received by Purchaser after the end of the
Inspection Period, and any matters that Seller is obligated to cure or has
otherwise agreed in writing to cure in accordance with the provisions of this
Agreement, shall not be Permitted Encumbrances.

(e) Seller agrees to cooperate with Purchaser, at no additional expense or
liability to Seller and without any delay to the Closing, in Purchaser’s efforts
to obtain such additional endorsements to Greenhouse’s existing or new owner’s
title insurance policy as Purchaser may desire, including the execution and
delivery of such affidavits and acknowledgements as may be required therefor,
but without liability or recourse whatsoever to Seller.

15. Entire Agreement; Counterparts. This Agreement and the exhibits hereto and
documents referred to herein contain the entire agreement between the parties
hereto with respect to the subject matter hereof, and supersede any and all
prior agreements, verbal discussions and representations and warranties of
either party hereto. Separate counterparts of this Agreement may be executed by
the parties hereto, each of which shall constitute an original and all of which
shall constitute a single agreement, as though the same counterpart had been
executed simultaneously by all parties hereto.

16. Assignment and Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective representatives,
successors and assigns, provided, however, that Purchaser may not assign or
otherwise transfer its rights or delegate its duties under this Agreement
without the express prior written consent of Seller in each instance; provided,
however, further that upon reasonable prior written notice to Seller, Purchaser
may assign its rights under this Agreement to a qualified intermediary to
facilitate a tax-deferred, like-kind exchange, or to an entity wholly-owned and
wholly-controlled by Purchaser (in which event Purchaser shall not be relieved
of any liability or obligation under this Agreement.)

17. Attorneys’ Fees. If any party hereto brings any action or suit against
another party hereto by reason of any breach of any of the agreements or
provisions of this Agreement, then, in such event, the prevailing party, as
determined in such action or suit, shall be entitled to have and recover from
the other party or parties all costs and expenses of such action or suit,
including, without limitation, reasonable attorneys’ fees and expenses resulting
therefrom; it being understood and agreed that the determination of the
prevailing party shall be included in the matters which are the subject of such
action or suit.

18. Written Modification. This Agreement or any provision hereof may be changed,
waived or terminated only by a statement in writing signed by the party against
which enforcement of the change, waiver or termination is sought to be enforced.
No waiver by any party of any breach hereunder shall be deemed a waiver of any
other or subsequent breach.

19. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Nebraska.

20. Interpretation; Severability. Each of the parties hereto has agreed to the
use of the particular language of the provisions of this Agreement, and any
question of doubtful interpretation shall not be resolved by any rule providing
for interpretation against the party who causes the uncertainty to exist or
against the drafter of this Agreement. The various headings of this Agreement
are included for convenience only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.

21. Further Assurances.

(a) Upon the written request of any party hereto, from time to time, from and
after the date hereof, the other parties shall do, execute, acknowledge and
deliver, at the sole cost and expense of the requesting party, such further
acts, deeds, conveyances, assignments, notices of assignment or transfer and
assurances as the requesting party may reasonably require in order to better
assure, convey, grant, assign, transfer and confirm upon the requesting party
the rights now or hereafter intended to be granted under this Agreement or any
other instrument executed in connection with this Agreement; provided, however,
that no party shall be obligated to provide any further assurance that would
materially increase the liabilities or obligations of such party hereunder or
materially reduce the rights and benefits of such party hereunder.

(b) Seller further agrees to cooperate with Purchaser, at Purchaser’s sole cost
and expense and with no cost, expense, liability or recourse to Seller
whatsoever and without any delay of the Closing Date, in Purchaser’s efforts to
complete a tax-deferred, like-kind exchange involving the Membership Interests.
Such cooperation shall include Seller’s acknowledgement in writing of
Purchaser’s assignment of this Agreement to a qualified intermediary, such
acknowledgment to be without recourse or liability whatsoever to Seller.

22. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING HEREUNDER OR UNDER ANY DOCUMENT, INSTRUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR (ii) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

23. Brokers and Finders. Neither Purchaser nor Seller has employed any broker or
finder or incurred any liability for any brokerage or finders’ fees in
connection with the transactions contemplated hereby. Purchaser and Seller shall
each indemnify, defend and hold harmless the other from and against any
Liabilities arising out of the breach of the representations or warranties
contained in this Section 23. The representations, warranties and indemnities
contained in this Section 23 shall survive the Closing or the termination of
this Agreement.

24. Confidentiality.

(a) Purchaser agrees that until Closing, all documentation or other information
concerning the Property and/or Seller (including information or documentation
pertaining to Seller’s business or properties) that is in Purchaser’s possession
shall be kept strictly confidential and will not be used or disseminated by
Purchaser or its representatives or agents, directly or indirectly, for any
purpose other than evaluation of the transaction and acquisition of the
Membership Interest. Notwithstanding the foregoing, neither Purchaser nor Seller
shall be prohibited from making disclosures otherwise prohibited hereunder which
are required by rule or law. Each of Purchaser and Seller may make otherwise
prohibited disclosures to its officers, directors, employees, investors,
consultants, attorneys and brokers, provided such parties are informed of the
terms of this Section 24.

(b) If Purchaser does not acquire the Membership Interests for any reason
whatsoever, Purchaser shall deliver to Seller promptly, at no cost to Seller,
all confidential materials and documents relating to the Property or this
transaction previously obtained by Purchaser (with no retention by Purchaser of
copies of any such materials and documents).

(c) Except to the extent such press release is required by rule or law, there
shall be no press releases issued, either before or after Closing, regarding the
transaction or the Agreement without the consent of both Purchaser and Seller.

25. Reporting Person. Purchaser and Seller hereby designate Title Company as the
“reporting person” pursuant to the provisions of Section 6045(e) of the Internal
Revenue Code of 1986, as amended.

26. Time. Time is of the essence in all things pertaining to the performance of
this Agreement.

27. No Survival of Obligations. Except as otherwise expressly otherwise provided
herein, the terms, conditions, warranties, representations, obligations and
rights set forth herein shall not survive Closing.

28. Business Days. In the event that any date or any period provided for in this
Agreement shall end on a Saturday, Sunday or legal holiday, the applicable date
or period shall be extended to the first business day following such Saturday,
Sunday or legal holiday.

29. No Recordation. There shall be no recordation of either this Agreement or
any memorandum hereof, or any affidavit pertaining hereto, and any such
recordation of this Agreement or memorandum hereof by Purchaser without the
prior written consent of Seller shall constitute a default hereunder by
Purchaser, whereupon this Agreement shall, at the option of Seller, terminate
and be of no further force and effect and all Earnest Money deposited hereunder
shall be immediately delivered to the Seller.

30. Prohibited Persons and Transactions. Neither Purchaser nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.

31. Garage Estoppel. Seller shall request and shall use commercially reasonable
efforts (without any requirement to expend any funds (other than de minimis
amounts) on account of such commercially reasonable efforts,) to obtain an
estoppel certificate (the “Garage Estoppel”) in the form of Exhibit C-2 attached
hereto and made a part hereof from the owner of the fee under the garage portion
of the Property. Notwithstanding the foregoing or anything else in this
Agreement, it shall not be a condition to Purchaser’s obligation to consummate
the transactions contemplated by this Agreement that Seller obtain the Garage
Estoppel.

32. Remedies.

(a) In the event Purchaser fails to perform any of its obligations under this
Agreement for any reason except (i) failure by Seller to perform any of its
obligations hereunder, or (ii) the termination of this Agreement by Purchaser
pursuant to the terms hereof, and such failure by Purchaser to perform is not
cured within five (5) days following written notice from Seller (provided,
however, that Purchaser shall not be entitled to any notice or cure period for
Purchaser’s breach and failure to close the transactions contemplated by this
Agreement, pursuant to the terms of this Agreement, on or before January 31,
2006), Seller shall be entitled as its sole remedy hereunder to terminate this
Agreement and recover the Earnest Money as liquidated damages and not as a
penalty, in full satisfaction of claims against Purchaser hereunder. Seller and
Purchaser agree that Seller’s damages resulting from Purchaser’s default are
difficult, if not impossible, to determine and the Earnest Money is a fair
estimate of those damages which has been agreed to in an effort to cause the
amount of said damages to be certain.

(b) In the event Seller fails to perform any of its obligations under this
Agreement for any reason except (a) failure by Purchaser to perform any of its
obligations hereunder, or (b) a termination of this Agreement by Seller or
Purchaser pursuant to the terms hereof, and such failure by Seller to perform is
not cured within five (5) days following written notice from Purchaser,
Purchaser may, as its sole and exclusive remedy hereunder, in law, in equity or
otherwise, either terminate this Agreement by giving Seller timely written
notice of such election prior to or at Closing or enforce specific performance
of this Agreement against Seller. In the event Purchaser elects to terminate
this Agreement, the Earnest Money shall be returned to Purchaser.

(c) In the event of a termination of this Agreement by either Seller or
Purchaser, the Title Company is authorized to deliver the Earnest Money to the
party entitled to same pursuant to the terms hereof on or before the fifth (5th)
business day following receipt by the Title Company and the non-terminating
party of written notice of such termination from the terminating party, unless
the other party hereto notifies the Title Company that it disputes the right of
the other party to receive the Earnest Money prior to the expiration of such
five (5) day period. In such event the Title Company shall interplead the
Earnest Money into a court of competent jurisdiction in the county in which the
Property is located, unless otherwise instructed by both Purchaser and Seller.
All attorneys’ fees and costs and expenses of the Title Company incurred in
connection with such interpleader shall be assessed against the party that is
not awarded the Earnest Money in the event that such Earnest Money is interplead
or if the Earnest Money is distributed in part to both parties, then in the
inverse proportion of such distribution. In performing its obligations
hereunder, the Title Company shall not at any time be held liable for actions
taken or omitted to be taken in good faith and without negligence. Seller and
Purchaser agree to save and hold the Title Company harmless and indemnify the
Title Company Agent from any loss and from any claims or demands arising out of
its actions hereunder other than any claims or demands arising from the Title
Company’s negligence or willful misconduct.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
date and year first above written.

"SELLER”

RETIREMENT CENTERS CORPORATION,

a Delaware corporation



      By: _/s/ Stewart Zimmerman     



      By: Stewart Zimmerman

Title: President

"PURCHASER”

AMERICA FIRST APARTMENT INVESTORS, INC.,

     
a Maryland corporation
By:
 
_/s/ James Egan     
 
   



      By: James Egan
Title: Executive Vice President

2





JOINDER BY TITLE COMPANY

The undersigned, referred to in the foregoing Agreement as the “Title Company,”
hereby acknowledges receipt of a fully executed copy (or executed counterparts)
of the foregoing Agreement on this      day of January, 2006, and accepts the
obligations of the Title Company as set forth therein. Upon receipt, the Title
Company hereby agrees to hold the Earnest Money as directed in the Agreement and
to distribute the Earnest Money in accordance with the terms and provisions of
the Agreement.

CHICAGO TITLE INSURANCE COMPANY

By:
Name: Michelle S. McQueen
Title: Assistant Vice President


     
Address:
  830 East Main Street
Richmond, Virginia 23219

Telephone: (804) 521-5719

Facsimile: (804) 521-5756

3

The following exhibits have been omitted:

     
Exhibit A:
Exhibit B:
Exhibit C:
Exhibit C-2:
Exhibit D:
Exhibit E:
Exhibit F:
Exhibit G:
  Legal description of the Property
Form Assignment and Assumption Agreement
Form of RDG Estoppel
Landlord Estoppel Certificate
Seller Wire Instructions
Release
Operating Agreement of Greenhouse Holding, LLC
Title Affidavit

The Registrant shall furnish supplementally a copy of any omitted exhibit to the
Commission upon request.

4